NO








NO. 12-09-00288-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
ROY E. ADDICKS, JR.,
APPELLANT                                                     '     APPEAL
FROM THE369TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
NATHANIEL QUARTERMAN, 
JOHN A. RUPERT, ELIZABETH
A. MILLER,
DONNA FLETCHER, SHARON K.
DIFFERENT,
ANGELA I. DUGGER, PAMELA M.
KIRKPATRICK,
NOLAN GLASS, SANDRA HOLLIS,
ANN HOYT, 
REBECCA PARKER, TAMMY
RAINEY,       '     ANDERSON
COUNTY, TEXAS
WILLIAM STEPHENS, JAMES L.
KELLEY,
ANTHONY M. HOLMES, MELVIN
L. MCCRAY,
CHARLOTTE CROCKETT, TAMMY
L. LEIS, 
MICHAEL L. GASPERIK,
MARTINA LINVILLE,
AND JANE M. COCKERHAM, 
APPELLEES 


MEMORANDUM
OPINION
PER CURIAM
            This
appeal is being dismissed for want of prosecution.  See Tex. R. App. P. 42.3(b).  Appellant,
Roy E. Addicks, Jr., perfected his appeal on September 15, 2009.  The clerk’s
record was filed on November 5, 2009, making Addicks’s brief due on or before
December 7, 2009.  When Addicks failed to file his brief by December 7, 2009,
this court notified him on December 11, 2009 that the brief was past due.  The
notice warned that if no motion for extension of time to file the brief was
received by December 21, 2009, the appeal would be dismissed for want of
prosecution under Texas Rule of Appellate Procedure 42.3(c).  Further, the
notice informed Addicks that the motion for extension of time must contain a
reasonable explanation for his failure to file the brief and a showing that the
appellees had not suffered material injury thereby.
            To
date, Addicks has neither complied with or otherwise responded to this court’s
December 11, 2009 notice.  Accordingly, we dismiss the appeal for
want of prosecution.  See Tex.
R. App. P. 38.8(a)(1), 42.3.(b).
Opinion delivered December 23,
2009.
Panel consisted of Worthen, C.J.,
Griffith, J., and Hoyle, J.
(PUBLISH)